GARRISON, Judge.
This is an appeal from a judgment of the Second City Court, denying Arlen Realty Management’s action to nullify a judgment rendered against it by the Small Claims Court.
Shortly before November 28, 1978, Arthur T. Fields, Jr., in proper person, filed suit in the Small Claims Court, seeking damages in the amount of $300.00 from the defendant, Arlen Realty Management for damages sustained by Mr. Fields when the defendant-lessor failed to repair the leased premises. The premises were damaged during the May 3rd flood of 1978.
Service of process was made on December 4, on an attorney who had represented the corporation on numerous occasions. On December 14, 1978, the attorney, Jacob Kansas, filed an exception of insufficiency of service of process saying that he did not represent Arlen Realty Management. On that same day, Mr. Kansas requested that the trial, which had been set for December 5, 1978, be continued.
On February 21, 1979, service was issued on Arlen Realty Management through the Secretary of State’s office. However, service was not made on the defendant. This attempted service was accompanied by notice of the new trial date, March 19, 1979. On that date, neither Mr. Kansas nor an attorney representing Arlen were present for trial. The Small Claims Court rendered judgment in plaintiff’s favor.
A notice of signing of the judgment was issued to the Secretary of State’s office on March 20, 1979. On March 28, 1979, the Secretary of State’s office made a return indicating that service was made on L. E. Kleinpeter.
Mr. Kansas, on behalf of Arlen Realty Management applied to the Louisiana Supreme Court for supervisory writs. The writ disposition handed down on June 19, 1979 reads as follows:
“Writ denied.
JLD
FWS
JAD
PFC
FAB